Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “generate a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material” and “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”. The limitations of “generate a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material” and “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “diagnostic apparatus” language, “generate” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitation of “determine an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine” in the context of this claim encompasses the user manually identifying an abnormality based on the performed frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”.  The diagnostic apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 is not patent eligible.
Dependent claims 2-5 are likewise also not patent eligible. The limitations of claims 2-5 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-5 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Independent Claim 6 recites “generate a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine configured to perform a pressing process in which a tool is pressed against a material to deform the material”, and “15Client Ref. No. FN202004728visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”. The limitations of “generate a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine configured to perform a pressing process in which a tool is pressed against a material to deform the material”, and “15Client Ref. No. FN202004728visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “diagnostic apparatus” language, “generate” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitation of “visualize the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “visualize” in the context of this claim encompasses the user visually analyzing the results of the frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “diagnostic apparatus for diagnosing a state of a pressing machine, the diagnostic apparatus comprising circuitry”.  The diagnostic apparatus is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and visualizing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 6 is not patent eligible.
Independent Claim 7 recites “generating a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material” and “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”. The limitations of “generating a spectrogram based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine, the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material” and “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “non-transitory recording medium storing a plurality of program codes 5which, when executed by one or more processors, causes the processors to perform a method for diagnosing a state of a pressing machine”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory recording medium” language, “generating” in the context of this claim encompasses the user manually performing frequency analysis calculations. Similarly, the limitation of “determining an abnormality type of the pressing machine based on a 10characteristic of the spectrogram corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user manually identifying an abnormality based on the performed frequency analysis calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “non-transitory recording medium storing a plurality of program codes 5which, when executed by one or more processors, causes the processors to perform a method for diagnosing a state of a pressing machine”.  The non-transitory recording medium is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the generating and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 7 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20070105593A) in view of Molitor (WO8103702A1).
Regarding Claim 1, Kim teaches a diagnostic apparatus for diagnosing a state of a pressing machine (Abstract), the diagnostic apparatus comprising circuitry configured to: generate a frequency spectrum based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 2, third full paragraph “(C) a frequency spectrum transform of the vibration signal into fast Fourier transform (FFT) method for a predetermined period of time according to the time”), the pressing machine being configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 3, (a) is time of initial contact, (b) is time of deformation, and (c) is time of completion of the punch, see page 2, second full paragraph); and determine an abnormality type of the pressing machine based on a characteristic of the frequency spectrum corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process (wear state is determined, see Abstract; and Figs. 4-6, vibration signals and related FFTs over time corresponding to punching process of Fig. 3 are shown).  
Kim does not specifically disclose that the frequency spectrum includes a spectrogram.  However, Molitor teaches, in the last two paragraphs on page 4, monitoring the condition of a machine based on spectrograms of vibration signals.  It would have been obvious to one skilled in the art at the time of the invention to include the spectrograms of Molitor in the system of Kim, because “such a machine with a cyclically recurring working sequence automatically detects atypical deviations in the spectrograms” (see Molitor, page 4, last paragraph).
Regarding Claim 2, Kim in view of Molitor teaches everything that is claimed with respect to Claim 1.  Kim further teaches wherein the tool is a punching tool and the pressing process is shearing, and wherein the predetermined timing includes a contact time at which the punching tool comes into contact with the material during the shearing and a penetration time at which the punching tool penetrates the material during the shearing (Fig. 3, punching tool is illustrated, (a) is time of initial contact, (b) is time of deformation, and (c) is time of completion of the punch, see page 2, second full paragraph).
Regarding Claim 3, Kim in view of Molitor teaches everything that is claimed with respect to Claim 2.  Kim further teaches wherein the abnormality type includes wear of the punching tool (Abstract, “monitoring a wear state”; the device shown in Fig. 3 and discussed in page 2, second full paragraph, is a punching tool).  
Regarding Claim 4, Kim in view of Molitor teaches everything that is claimed with respect to Claim 2.  Kim further teaches wherein the circuitry is configured to identify the contact time and the penetration time based on a change with elapse of time of a load applied to the punching tool (Fig. 3(a)-(c) and Figs. 4-6, showing FFTs of vibration signals over time corresponding to punching operation).  
Regarding Claim 5, Kim in view of Molitor teaches everything that is claimed with respect to Claim 1.  Kim further teaches wherein the circuitry is configured to determine presence or absence of an abnormality in the pressing machine based on a characteristic of the vibration waveform (signals shown in Figs. 4-6 and page 2, “the present invention can be confirmed that the increase in the wear of the mold to determine the characteristic frequency region of the blanking process, and to increase the noise in the area other than the characteristic frequency of the material, changing the type of fracture. That may be determined based on the wear of the mold, breakage by measuring the acoustic signal at a certain machining operation (vibration signal), a signal to inform the operator in case of more of the processing, stop the operation of the press can be prevented the defect of the product.”).  
Regarding Claim 6, Kim teaches a diagnostic apparatus for diagnosing a state of a pressing machine (Abstract), the diagnostic apparatus comprising circuitry configured to: generate a frequency spectrum based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 2, third full paragraph “(C) a frequency spectrum transform of the vibration signal into fast Fourier transform (FFT) method for a predetermined period of time according to the time”) configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 3, (a) is time of initial contact, (b) is time of deformation, and (c) is time of completion of the punch, see page 2, second full paragraph); and visualize the frequency spectrum corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process (wear state is determined, see Abstract; and Figs. 4-6, vibration signals and related FFTs over time corresponding to punching process of Fig. 3 are shown).  
Kim does not specifically disclose that frequency spectrum includes a spectrogram.  However, Molitor teaches, in the last two paragraphs on page 4, monitoring the condition of a machine based on spectrograms of vibration signals.  It would have been obvious to one skilled in the art at the time of the invention to include the spectrograms of Molitor in the system of Kim, because “such a machine with a cyclically recurring working sequence automatically detects atypical deviations in the spectrograms” (see Molitor, page 4, last paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Molitor in further view of Cetinkaya (U.S. Pub. No. 2014/0182380).
Regarding Claim 1, Kim teaches a method for diagnosing a state of a pressing machine (Abstract), the method comprising: generating a frequency spectrum based on a vibration waveform indicating changes with elapse of time in a vibration of the pressing machine (page 2, third full paragraph “(C) a frequency spectrum transform of the vibration signal into fast Fourier transform (FFT) method for a predetermined period of time according to the time”) configured to perform a pressing process in which a tool is pressed against a material to deform the material (Fig. 3, (a) is time of initial contact, (b) is time of deformation, and (c) is time of completion of the punch, see page 2, second full paragraph); and determine an abnormality type of the pressing machine based on a characteristic of the frequency spectrum corresponding to the vibration of the pressing machine generated at a predetermined timing during the pressing process (wear state is determined, see Abstract; and Figs. 4-6, vibration signals and related FFTs over time corresponding to punching process of Fig. 3 are shown).  
Kim does not specifically disclose that the frequency spectrum of the vibration signal is a spectrogram.  However, Molitor teaches, in the last two paragraphs on page 4, monitoring the condition of a machine based on spectrograms of vibration signals.  It would have been obvious to one skilled in the art at the time of the invention to include the spectrograms of Molitor in the system of Kim, because “such a machine with a cyclically recurring working sequence automatically detects atypical deviations in the spectrograms” (see Molitor, page 4, last paragraph).
Kim does not specifically teach a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform the method.  However, Cetinkaya teaches, in paragraph [0063], performing signal processing using a computer including computer readable program code; the signal processing includes vibrational spectroscopy (see Abstract).  It would have been obvious to one skilled in the art at the time of the invention to include the computer of Cetinkaya in the system of Kim and Molitor in order to perform the signal processing using typical instrumentation (see Cetinkaya, paragraph [0063]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863